IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2005-IA-00988-SCT

FRANKLIN COLLECTION SERVICE, INC.

v.

PATTY KYLE
                          ON MOTION FOR REHEARING

DATE OF JUDGMENT:                          02/09/2005
TRIAL JUDGE:                               HON. CHARLES R. BRETT
COURT FROM WHICH APPEALED:                 LEE COUNTY COURT
ATTORNEYS FOR APPELLANT:                   WILLIAM V. WESTBROOK, III
                                           JOHN PAUL BARBER
ATTORNEY FOR APPELLEE:                     FRANK A. RUSSELL
NATURE OF THE CASE:                        CIVIL - OTHER
DISPOSITION:                               AFFIRMED AND REMANDED IN PART;
                                           REVERSED AND RENDERED IN PART -
                                           04/26/2007
MOTION FOR REHEARING FILED:                01/25/2007
MANDATE ISSUED:

       EN BANC.

       DICKINSON, JUSTICE, FOR THE COURT:

¶1.    The appellee’s motion for rehearing is denied. The previous opinions are withdrawn

and these opinions are substituted therefor.

¶2.    This is a suit on open account to collect an unpaid medical bill. The medical services

provider assigned its open account claim to a collection agency which, in turn, attached to

its “open account” complaint an itemized listing of the code names and amounts charged for

each service, as well as the history of payment and past due amounts. The patient responded

with a counterclaim against both the collection agency and the medical services provider
alleging violation of the physician-patient privilege and invasion of privacy.1 The collection

agency moved for summary judgment, which the trial court denied. We granted the

collection agency permission to bring this interlocutory appeal presenting the question of

whether there were triable issues of fact to be presented to the jury on either of the patient’s

claims. See M.R.A.P 5.

                    BACKGROUND FACTS AND PROCEEDINGS

¶3.    Patty Kyle received medical treatment from Urology, P.A. (“Urology”). When she

did not pay her $6,390.00 past due account, Urology assigned its claim on the open account

to Franklin Collection Service, Inc. (“Franklin”) to collect.

¶4.    On June 25, 2003, Franklin filed suit under the “open account” statute, Miss. Code

Ann. Section 11-58-81 (Rev. 2002), seeking recovery of the unpaid medical bill, attorney’s

fees, and court costs. Attached to the complaint was an itemized statement of Kyle’s medical

bill listing the codes for various services rendered by Urology:2

       ADM D/C SAME DATE COMPHR                      99235-25        $ 410.00
       URETEROSCOPY WITH LITHOTR                     52353           $4,020.00
       CYSTOSCOPY, STONE MANIP                       52320-51        $1,100.00
       CYSTOSCOPY, INSERTION                         52332-51        $ 860.00
       DOUBLE J STENT
       POST-OP VISIT INCLUDED IN                     99024           $    0.00
       GLOBAL PACKAGE
       KUB SINGLE AP VIEW                            74000           $   90.00




       1
         We note that the question of whether certain information is privileged requires a different
analysis than the question of whether that same information is private. Stated differently,
information can be non-privileged and yet, at the same time, be private and protected.
       2
       The itemization used the American Medical Association’s (“AMA”) Current Procedural
Terminology (“CPT”) codes. Other information on the exhibit is not relevant to this case.

                                                 2
¶5.    Kyle responded to the complaint by filing an “Answer and Counter Complaint”3

against both Urology and Franklin for “violating the medical privilege of [Kyle] by causing

confidential medical information to be attached to the Complaint filed in this cause and

published as a matter of public record.” Kyle also alleged severe emotional distress and

invasion of privacy and sought compensatory and punitive damages from both parties.

Franklin, joined by Urology, moved for summary judgment on Kyle’s counterclaim.

¶6.    On February 11, 2005, the trial court denied the motion, stating as its reason that this

was a case of first impression. Franklin filed a motion to reconsider, which the trial court

denied. Franklin then moved for leave to take an interlocutory appeal, which this Court

granted. See M.R.A.P. 5.

¶7.    Although Franklin and Kyle raise numerous issues on appeal, we need only address

the following three: (1) whether the information attached to Franklin’s “open account”

complaint was privileged under the statutes enacted by the Legislature or the rules

promulgated by this Court; (2) whether Franklin was entitled to summary judgment on

Kyle’s claim for negligent or intentional infliction of emotional distress; and (3) whether

Franklin was entitled to summary judgment on Kyle’s claim for invasion of privacy.

                                        DISCUSSION

¶8.    Our standard of review in this interlocutory appeal is mixed. As to Kyle’s claim that

the defendants violated her physician-patient privilege, we are called upon to interpret a



       3
        Although the record does not reflect that Kyle sought permission to file her third-party
claim against Urology, as required by Mississippi Rules of Civil Procedure 13, 14, 19, and 20, the
issue was not raised by the parties, and we shall not address it here.

                                                3
statute and an evidentiary rule. The law is settled that “[s]tatutory interpretation is a matter

of law which this Court reviews de novo.” Wallace v. Town of Raleigh, 815 So. 2d 1203,

1206 (Miss. 2002) (citing Donald v. Amoco Prod. Co., 735 So. 2d 161, 165 (Miss. 1999)).

We have also stated that “[t]he application of privilege is properly a mixed question of law

and fact, with the [trial court’s] factual findings reviewed for clear error and its interpretation

of the law reviewed de novo.” Hewes v. Langston, 853 So. 2d 1237, 1241 (Miss. 2003)

(citing United States v. Neal, 27 F.3d 1035, 1048 (5th Cir. 1994)).

¶9.    We must also consider the trial court’s denial of Franklin’s motion for summary

judgment on Kyle’s claims of negligent and intentional infliction of emotional distress and

invasion of privacy. Summary judgment is governed by Mississippi Rule of Civil Procedure

56. We review de novo a trial court’s disposition of a motion for summary judgment. Webb

v. Braswell, 930 So. 2d 387, 395 (Miss. 2006). In conducting our review, the evidence must

be viewed in the light most favorable to the non-moving party. Hataway v. Estate of

Nicholls, 893 So. 2d 1054, 1057 (Miss. 2005). The movant carries the burden of

demonstrating that no genuine issue of material fact exists. Miller v. Meeks, 762 So. 2d 302,

304 (Miss. 2000). In responding to a motion for summary judgment,

       an adverse party may not rest upon the mere allegations or denials of his [or
       her] pleadings, but his [or her] response, by affidavits or as otherwise provided
       in this rule, must set forth specific facts showing that there is a genuine issue
       for trial. If he [or she] does not so respond, summary judgment, if appropriate,
       shall be entered against him [or her].

Miss. R. Civ. P. 56(e). See also Monsanto Co. v. Hall, 912 So. 2d 134, 136 (Miss. 2005)

(summary judgment for the movant should be entered if no genuine issue of material fact

exists, and the movant is entitled to judgment as a matter of law).

                                                4
       I.      Whether the information attached to Franklin’s “open account”
               complaint was privileged under the statutes enacted by the
               Legislature or rules promulgated by this Court.

¶10.   The primary issue in this case is whether the itemized statement of account attached

to the complaint is covered and protected by the physician-patient privilege. We begin our

analysis by noting that the physician-patient privilege did not exist at common law. See

Whalen v. Roe, 429 U.S. 589, 602 n.28, 97 S. Ct. 869, 51 L. Ed. 2d 64 (1977). Thus, the

medical privilege exists in Mississippi only to the extent of the narrow privilege created by

Section 13-1-21 of the Mississippi Code, and the broader privilege created by Rule 503 of

the Mississippi Rules of Evidence.

       Miss. Code Ann. Section 13-1-21

¶11.   Pursuant to Miss. Code Ann. Section 13-1-21(1) (Rev. 2002), “[a]ll communications

made to a physician, osteopath, dentist, hospital, nurse, pharmacist, podiatrist, optometrist

or chiropractor by a patient under his [or her] charge or by one seeking professional advice

are hereby declared to be privileged . . . .” (Emphasis added). Initially, we note that Section

13-1-21 does not claim to be a substantive law of general application, but rather an

evidentiary statute to be applied in the courts. The statute is part of chapter 1, title 13 of the

Mississippi Code, entitled “Evidence, Process and Juries.” Section 13-1-1 states that “[a]ll

provisions contained in this chapter, unless restricted by their nature or by express provision

to particular courts, shall apply to and govern all courts.”

¶12.   Because Section 13-1-21 is an evidentiary statute, its provisions are subject to, and

superceded by, provisions of the Mississippi Rules of Evidence. See Newell v. State, 308
So. 2d 71, 77-78 (Miss. 1975). This Court, by order dated September 24, 1985, promulgated

                                                5
the Mississippi Rules of Evidence which “govern all proceedings in any action had on or

after January 1, 1986.” Thus, Mississippi Rule of Evidence 503 (discussed infra), rather

than Section 13-1-21, governs the medical privilege and the issue in this case.

¶13.   However, even if the statute were applicable, it does not, by its very specific

language, cover the information at issue,4 and this Court has no right, prerogative, or duty

to bend a statute to make it say what it does not say. No citation of authority is necessary

for the proposition that courts, judges, and justices sit to apply the law as it is, not make the

law as they think it should be. That said, we now proceed to carefully examine the words

the Legislature chose to include in the statute in order to fairly determine whether they apply

to the facts of this case.

¶14.   The only privilege established by the clear and unambiguous language of Section 13-

1-21 is for “communications made to a physician . . . by a patient under his [or her] charge

or by one seeking professional advice . . . .” As applied to a physician and his or her patient,

no other privilege is found within the statute. Thus, if we are to be faithful to the statute, we

must limit what is privileged thereunder to communications made to a physician by a patient.

Put into the form of a question, is the information at issue in this case something the patient

communicated in any way to the physician? Clearly not. Rather, the information at issue

is the amount due by Kyle and a list of charges and procedures which are identified by code

words. Since Kyle does not even allege that these code words and amounts due are



       4
         This adequately responds to any concern that we are voiding Section 13-1-21, which we
clearly are not. Justice Diaz’s separate opinion confuses the majority’s position. If the statute
applied to the facts of this case, we would apply it.

                                               6
communications she made to her doctor, the statute cannot and does not apply to the facts

of this case.5 The Legislature has not found it wise or appropriate to bring the names of

medical procedures within the purview of the statute, and we shall not do it for them here.

       Mississippi Rule of Evidence 503

¶15.   The Mississippi Rules of Evidence provide a broader physician-patient privilege than

does Section 13-1-21. Rule 503(b) includes two categories of privileged information. The

first is “knowledge derived by the physician . . . by virtue of his [or her] professional

relationship with the patient.” Miss. R. Evid. 503(b)(A). Unlike the statute, this category

does not limit the privileged information to communications from the patient. Clearly, the

names of tests and procedures needed by a particular patient is knowledge which the

physician gains as a result of the physician’s professional relationship with the patient. The

second category includes “confidential communications made for the purpose of diagnosis

or treatment . . . .” Miss. R. Evid. 503(b)(B). Again, this category is not limited to

communications from the patient and might very well include the information at issue here.

Thus, Rule 503 could certainly be interpreted to include the names and results of tests

conducted by the physician and those under his or her direction. And if the names of the

procedures were privileged, then a reasonable argument exists that code words and

abbreviations which represent those procedures would also be privileged.




       5
         This Court is not overruling any case which follows the statute in holding that medical
records are privileged under Section 13-1-21. Unlike the symbols at issue here, medical records
often contain or disclose communications from a patient to a physician, bringing them within the
purview of the statute.

                                               7
¶16.   However, Rule 503(d) includes four specific exceptions to this privilege, the third of

which provides that “[t]here is no privilege under this rule as to an issue of breach of duty

by the physician . . . to his [or her] patient or by the patient to his [or her] physician . . . .”

Miss. R. Evid. 503(d)(3). The official comment to this exception explains its scope, stating,

“[u]nder the third exception there is no privilege when a controversy develops between

physician and patient, such as in a dispute over medical fees or medical malpractice.” Miss.

R. Evid. 503(d)(3) cmt. (emphasis added). This case is unquestionably “a dispute over

medical fees.” Although Kyle claims there is no dispute about the amount owed, the entire

basis for Franklin’s “open account” claim and Kyle’s counterclaim is a dispute over the

collection of past due medical fees.6 Therefore, the information included on the itemized

statement attached to Franklin’s complaint is not privileged under the rule.7

¶17.   Because the itemized statement listing the AMA’s CPT codes for Kyle’s medical

treatment and the amounts charged therefor are not covered by the physician-patient

privilege, there was no violation of the physician-patient privilege by either Urology or

Franklin in this case.8 The trial court erred in denying Franklin’s and Urology’s motion for

summary judgment on Kyle’s counterclaim for breach of medical privilege.



       6
         Disputed material facts ordinarily preclude summary judgment. However, in the context
of Rule 503(d)(3), it is the presence of the dispute that mandates summary judgment.
       7
         The parties’ references to the Health Insurance Portability and Accountability Act of 1996
are inapposite. These federal guidelines have no relevance to the state law claims at issue, and we
have no reason to consult them in our analysis.
       8
         Miss. R. Civ. P. 10(d), on the form of pleadings, states that “[w]hen any claim or defense
is founded on an account or other written instrument, a copy thereof should be attached to or filed
with the pleading unless sufficient justification for its omission is stated in the pleading.”

                                                8
       II.    Whether Kyle has a cognizable claim for negligent or intentional
              infliction of emotional distress.

¶18.   Kyle’s counterclaim asserts that the actions of Urology and Franklin in publishing the

code names of her medical treatments caused her to suffer severe emotional distress;

however, she cannot recover for the alleged distress for the following reasons.

¶19.   First, “there can be no recovery for mental pain and suffering from the mere negligent

act of another unaccompanied by physical or bodily injury.” Sears, Roebuck & Co. v.

Devers, 405 So. 2d 898, 902 (Miss. 1981). In responding to Franklin’s summary judgment

motion, Kyle submitted no affidavit or other evidence of physical injury. As stated earlier,

Kyle “may not rest upon the mere allegations or denials of [her] pleadings, but [her]

response, by affidavits or as otherwise provided in this rule, must set forth specific facts

showing that there is a genuine issue for trial.” Miss. R. Civ. P. 56(e). Additionally, as

previously discussed in Part I, Franklin’s actions were permissible under the statutes and

rules of evidence, and in response to the motion for summary judgment, Kyle presented no

affidavit or other evidence of negligent conduct. Kyle has failed to demonstrate the

existence of a jury question as to her claim for negligent infliction of emotional distress, and

the trial court erred in denying Franklin’s and Urology’s motion for summary judgment on

that issue.

¶20.   Where there is no physical injury, a party may recover for intentional infliction of

emotional distress, “where there is something about the defendant’s conduct which evokes

outrage or revulsion.” Morrison v. Means, 680 So. 2d 803, 806 (Miss. 1996) (citing Sears
405 So. 2d at 902). “The standard is whether the defendant’s behavior is malicious,


                                               9
intentional, willful, wanton, grossly careless, indifferent or reckless.” Leaf River Forest

Prods., Inc. v. Ferguson, 662 So. 2d 648, 659 (Miss. 1995). See also Smith v. Malouf, 722
So. 2d 490, 498 (Miss. 1998) (holding “there must be some sort of demonstrative harm, and

said harm must have been reasonably foreseeable by the defendant”).

¶21.   Kyle argues evidence of malice exists because Franklin allegedly had in its possession

a non-privileged accounting but chose not to use it. We have already determined that the

statement attached to Franklin’s account was not privileged. Additionally, based upon

Kyle’s response to the summary judgment motion, and all other record evidence, no rational

juror could construe Franklin’s actions as outrageous or repulsive. Thus, Kyle has not

presented any affidavit or evidence which establishes a jury question on her claim for

intentional infliction of emotional distress, and the trial court erred in denying Franklin’s and

Urology’s motion for summary judgment on that issue.

       III.   Whether Kyle has a cognizable claim for invasion of privacy.

¶22.   Kyle also asserted that, by disclosing her medical information, Franklin and Urology

were liable for the tort of invasion of privacy. In Young v. Jackson, 572 So. 2d 378, 382

(Miss. 1990), this Court adopted the Restatement (Second) of Torts § 652D, which covers

this public disclosure of private facts, the specific privacy claim alleged by Kyle:

       One who gives publicity to a matter concerning the private life of another is
       subject to liability to the other for invasion of his privacy, if the matter
       publicized is of a kind that

       (a)    would be highly offensive to a reasonable person, and
       (b)    is not of legitimate concern to the public.




                                               10
¶23.   In responding to Franklin’s motion for summary judgment, Kyle was required by

Rule 56(e) to submit sufficient affidavits or other evidence so as to establish a jury question

as to each of these required elements. We find almost nothing in her response to the

summary judgment motion, or elsewhere in the record, which would create a jury question

as to whether the publication of the abbreviated names of the tests and procedures and their

code names “would be highly offensive to a reasonable person,” or whether the information

“is not of legitimate concern to the public.” In her response to the motion for summary

judgment, the only reference Kyle makes to this claim is the statement that “Kyle has a right

to privacy and medical privilege pursuant to MISS. CODE ANN § 13-1-21.” We find in this

case that Kyle’s pleadings, read together with her response to the motion for summary

judgment, will – by the barest thread – allow her to escape summary judgment on this

specific cause of action.

¶24.   However, we wish to make it clear that this Court intends to enforce Rule 56(e),

which requires affidavits or other evidence establishing “a genuine issue for trial.” Miss. R.

Civ. P. 56(e). Those who practice before our trial courts are well advised to respond to

summary judgment motions with affidavits, deposition testimony, responses to discovery,

and other evidence approved by Rule 56, allowing our trial judges a fair look at whether

triable issues of material fact exist. As the rule specifically provides, parties may not simply

rely on their pleadings, nor may they escape summary judgment by outlining what they

might discover later. As previously stated, Kyle has by the barest thread met this burden.

Therefore, we affirm the trial court’s denial of Franklin’s and Urology’s motion for summary

judgment on the issue of invasion of privacy.

                                              11
¶25.   On rehearing, Franklin argues that compliance with Miss. Rule of Civ. P. 10(d)

requires them to attach copies of the invoices to their complaint, and that allowing an

invasion of privacy claim for attaching such documentation places them in a quandary.

Franklin asserts that on one hand, Rule 10(d) requires them to attach the information, which

could in turn lead to a suit for invasion of privacy. On the other hand, Franklin argues, this

Court has found that the failure to itemize the account could be grounds for dismissal of the

complaint. See Griffith v. Goodin, 202 Miss. 548, 32 So. 2d 743, 744 (1947) (where failure

to itemize the account resulted in a verdict in favor of the plaintiff private detective being

reversed and rendered in favor of the non-paying client.). We find that under the plain

language of Rule 10(d), it is clear that no such quandary exist.

       Miss. Rule of Civ. Pro. 10(d) states that

       When any claim or defense is founded on an account or other written
       instrument, a copy thereof should be attached to or filed with the pleading
       unless sufficient justification for its omission is stated in the pleading.

(emphasis added). Franklin could have complied with Rule 10(d) and omitted the attached

invoices due to their private nature. Therefore, we find no merit in Franklin’s argument that

compliance with Rule 10(d) subjects creditors to invasion of privacy suits.

¶26.   Franklin also argues on rehearing, that Kyle’s invasion of privacy claim should be

barred by the privilege accorded statements made in legal pleadings. Franklin Collection

asserts that Mississippi recognizes a common law litigation privilege which mandates that

any publications made in a legal pleading are absolutely privileged. We find that Mississippi

does not recognize a litigation privilege related to documents in a legal proceeding which

invade privacy.

                                             12
¶27.   It is important in addressing whether the litigation privilege extends to invasion of

privacy claims, to examine the litigation privilege, including its origination from the English

common law. This Court first addressed the privilege in 1854, in Lewis v. Black, 27 Miss.
425 (1854). In addressing the privilege in an action for slander, this Court stated that “[i]n

all judicial proceedings . . . the parties are permitted to speak freely; and if they should ever

make use of harsh expressions, they will not be liable to an action although the same words

spoken on another occasion would be actionable.” (citing Kean v. M’Laughlin, 2 Serg. &

Rawle 469 (Penn. 1816)).

¶28.   In Lewis, this Court cited to Kean, a Pennsylvania Supreme Court case which dealt

with an action for slander. The action arose when the defendant turned toward the plaintiff

in court and shouted, “[y]ou have sworn a manifest lie.” The Kean Court’s use of the

privilege was traced to Blackstone’s Commentary on the laws of England. 3 Blackf. 125.

Under a section addressing actions for liable and slander, Blackstone’s addressed the

“privilege.” It stated, “[n]either are any reflecting words made use of in legal proceedings,

and pertinent to the cause in hand, a sufficient cause of action for slander.” (citing Dyer, 285

Cro. Jac. 90) (emphasis added). Therefore, we find that the litigation privilege at common

law was only applicable to claims for defamation, such as libel and slander.

¶29.   Franklin cites Netterville v. Lear Siegler, Inc., 397 So. 2d 1109 (Miss. 1981) for the

proposition that an invasion of privacy claim is also absolutely privileged in all legal

proceedings.     In Netterville, however, this Court dealt with attorney disciplinary

proceedings, which were controlled by statute. We found an invasion of privacy claim to

be absolutely privileged pursuant to Miss. Code Ann. Section 73-3-345, which is titled

                                               13
“Immunity from civil suit predicated on disciplinary proceedings,” and states in pertinent

part:

        All complaints filed pursuant hereto shall be absolutely privileged, and no
        lawsuit predicated thereon may be instituted, and each person, firm any
        association or legal entity filing such a complaint shall be immune from civil
        suit predicated thereon.

Miss. Code Ann. § 73-3-345 (Rev. 2004). This Court went on to say that “[d]isciplinary

proceedings against an attorney are judicial in nature and absent a statute, under the common

law, any person involved in the proceedings, whether a party, witness, counsel, or judge is

accorded absolute immunity so long as the statements made or documents filed are

reasonably related to the judicial inquiry.” Netterville, 397 So. 2d at 1112 (emphasis added).

This Court then held that communication in a complaint is absolutely privileged and “[t]his

immunity shall extend to any cause of action, whatever the name, be it libel and slander,

invasion of privacy, abuse of process or other.” Id. at 1113 (emphasis added).

¶30.    While Netterville dealt with attorney disciplinary proceedings, controlled by Miss.

Code Ann. Section 73-3-345, this Court also stated that it was relying not only on the statute,

but also the common law. Id. at 1112–1113. In Netterville, this Court, without citation of

authority, in dictum implied that pursuant to the common law, the litigation privilege

extended to invasion of privacy actions, when in fact it did not. Because the litigation

privilege is a privilege established at common law, this Court does have within its power the

option to extend it to actions for invasion of privacy and other causes of action. See

Saunders v. Alford, 607 So. 2d 1214, 1219 (Miss. 1992) (explaining this Court’s right to

expand upon or abolish common law causes of action). However, because we see no


                                              14
purpose in providing a privilege that adds nothing to the litigation, we decline to extend the

privilege to actions for invasion of privacy. If documents which invade the privacy of

another or amount to a slanderous statement about another are necessary to pursue litigation,

a plaintiff may proceed unhindered by simply making reference to such documentation and

seeking protection from the court before the documents are disseminated. Accordingly, we

reject Franklin’s argument that any publications made in a legal pleading are absolutely

privileged.

                                      CONCLUSION

¶31.   For these reasons, we affirm the trial court’s denial of the motion for summary

judgment on Kyle’s claim of invasion of privacy, and we remand this case for further

proceedings on that claim. We reverse the trial court’s denial of Franklin’s and Urology’s

motion for summary judgment on Kyle’s counterclaims for violation of the medical privilege

and infliction of emotional distress, and we render judgment here for Franklin and Urology

on these counterclaims, finally dismissing them with prejudice.

¶32. AFFIRMED AND REMANDED IN PART; REVERSED AND RENDERED IN
PART.

     SMITH, C.J., WALLER AND COBB, P.JJ., AND CARLSON, J., CONCUR.
RANDOLPH, J., CONCURS IN PART AND IN THE RESULT. RANDOLPH, J.,
SPECIALLY CONCURS WITH SEPARATE WRITTEN OPINION JOINED BY
WALLER AND COBB, P.JJ., CARLSON AND DICKINSON, JJ. DIAZ, J.,
CONCURS IN PART AND DISSENTS IN PART WITH SEPARATE WRITTEN
OPINION JOINED BY GRAVES, J. EASLEY, J., NOT PARTICIPATING.

       RANDOLPH, JUSTICE, SPECIALLY CONCURRING:

¶33.   I concur in the majority opinion as to Issues II and III, and I concur in the result.




                                              15
¶34.   In Miss. Code Ann. Section 13-1-21(3) (Rev. 2002) the Legislature created a cause

of action against physicians and other specifically named professionals who willfully or

recklessly and wantonly violate the physician-patient privilege. 9 However, Franklin is a

collection service, not a described professional provider of services to whom subsection (3)

applies.10 Accordingly, further analysis of Section 13-1-21 is unwarranted in this appeal.

¶35.   The Mississippi Rules of Evidence were adopted to govern evidentiary rules, not to

create causes of action. See Miss. R. Evid. 101-102.11 The violation of a rule of evidence

does not, standing alone, create a cause of action. Only when the act or conduct involved in

failing to adhere to a rule of evidence breaches an independent, legally-protected interest or

right, may a cause of action occur or accrue. Following the same logic, exceptions to the

physician-patient privilege, as found in Miss. R. Evid. 503(d), are evidentiary exceptions, not




       9
           That section states:

       [w]illful violations of the provisions of this section shall constitute a misdemeanor
       and shall be punishable as provided for by law. Any physician, osteopath, dentist,
       hospital, nurse, pharmacist, podiatrist, optometrist, or chiropractor shall be civilly
       liable for damages for any willful or reckless and wanton acts or omissions
       constituting such violations.

Miss. Code Ann. § 13-1-21(3) (Rev. 2002) (emphasis added).
       10
         Urology is not a party to this appeal. Moreover, even if they were, there is no evidence
creating a genuine issue of material fact regarding “willful or reckless and wanton acts or
omissions[,]” Miss. Code Ann. Section 13-1-21(3), by any of the doctors with Urology. Franklin
published the contested codes.
       11
          The “Order Adopting the Mississippi Rules of Evidence” specifically provides “(a) ... The
Mississippi Rules of Evidence in the form attached hereto shall be, and the same hereby are adopted
as rules of evidence governing proceedings in the courts of the State of Mississippi to the extent and
with the exceptions provided in said rules . . . .” (Emphasis added). See also Miss. R. Evid. 1101(a)
(“Except as otherwise provided by subdivision (b), these rules apply to all actions and proceedings
in the courts of the State of Mississippi.”).

                                                 16
affirmative defenses or conditions precedent to a cause of action. Just as Miss. R. Evid. 503

does not create a cause of action, 503(d) does not foreclose an independent cause of action.

¶36.   The trial court properly denied the motion for summary judgment on Kyle’s claim of

invasion of privacy, for just as this Court has found in prior decisions, jury issues exist as to

whether Franklin made unnecessary or unreasonable disclosures of confidential information.

See Robley, 935 So. 2d at 996. A publication, oral or written, made in a legal proceeding,

shall be privileged if the publication is pertinent to the cause or “reasonably related to the

judicial inquiry.” See Lewis v. Black, 27 Miss. 425 (1854) (citations omitted); See also

Netterville v. Siegler, Inc., 397 So. 2d 1109 (Miss. 1981).

     WALLER AND COBB, P.JJ., CARLSON AND DICKINSON, JJ., JOIN THIS
OPINION.


       DIAZ, JUSTICE, CONCURRING IN PART AND DISSENTING IN PART:

¶37.   The majority holds that a patient may waive her physician-patient privilege by failing

to timely pay her medical bill, even if the patient makes a good faith effort to settle the claim.

In doing so, the majority overrules a duly enacted statute as well as nearly a century of

precedent. For these reasons, I must respectfully dissent.12


       12
          In footnote 3, the majority states that Ms. Kyle did not seek permission from the court in
order to file a counterclaim against Urology as required under Rules 13, 14, 19, and 20. (The special
concurrence also states that Urology is not a party to this appeal, but does not give its reasons.)
Only Rule 14 specifically requires “authoriz[ation] by the court,” however, Rule 13(I) is the
applicable rule, which does not require leave of court. Rule 13(I) states, “[p]ersons other than those
made parties to the original action may be made parties to a counter-claim or cross-claim in
accordance with the provisions of Rules 19 and 20.” Because Urology is a necessary party under
Rule 19, Ms. Kyle was not required to seek leave from the court to file a countercomplaint against
Urology.
        Furthermore, if Ms. Kyle were amending her complaint in order to join a necessary party
under Rule 19, she would have to seek leave of court pursuant to Rule 15, but only if a responsive

                                                 17
I. Both Franklin and Urology are Liable for Breach of Ms. Kyle’s Physician-Patient
Privilege.

       (A) The Majority Voids a Civil Penalty Promulgated by the Mississippi
       Legislature.

¶38.   Contrary to the majority’s holding, Miss. Code Ann. § 13-1-21 (Rev. 2002) is not a

mere evidentiary statute that this Court has the authority to overrule. It is true that where

statutes and evidence rules conflict, the court-promulgated rules will control. Whitehurst v.

State, 540 So. 2d 1319, 1324 (Miss. 1989). However, Section 13-1-21 is not in conflict with

Rule 503 because it is a penal statute which provides a private cause of action against a

physician who has violated the physician-patient privilege. The majority ignores Subsection

3, which clearly creates civil liability:

       (3) Willful violations of the provisions of this section shall constitute a
       misdemeanor and shall be punishable as provided for by law. Any physician,
       osteopath, dentist, hospital, nurse, pharmacist, podiatrist, optometrist, or
       chiropractor shall be civilly liable for damages for any willful or reckless and
       wanton acts or omissions constituting such violations.

(Emphasis supplied).

¶39.   The majority’s holding does not take into consideration the evolution of the statute.

Two years after the Rules were adopted in 1986, the Legislature saw fit to amend Section 13-




pleading had been filed. M.R.C.P. 15 (“[o]therwise a party may amend a pleading only by leave of
court or upon written consent of the adverse party.”) Here, Ms. Kyle’s countercomplaint was not
an amendment to a complaint, but rather her first pleading on the matter. Ms. Kyle could not seek
to amend a pleading, as this was her first pleading filed with the court. Therefore, nothing in our
Rules of Civil Procedure require that she first seek leave from the trial court.
        Finally, under Rules 12 and 13(a), Ms. Kyle had 30 days to file her compulsory
counterclaims against both Franklin and Urology. Requiring Ms. Kyle to seek leave of court under
such a deadline places a burden on a party which is not contemplated by the rules.



                                                18
1-21 to add the statutory civil penalty. 1988 Miss. Laws ch. 557, § 3. This statutory penalty

is absolutely within the Legislature’s power to issue. In contrast, the penalty for violation

of the Rules of Evidence is simply exclusion of the evidence. Additionally, our Legislature

has repealed numerous evidentiary statutes since the adoption of the Rules of Evidence, yet

it has not repealed this statute and has even added to it.13 Therefore, the majority is not

faithfully applying the law as enacted by the Legislature. The Legislature has made its

intentions clear: A physician “shall be civilly liable for damages” for breach of the

physician-patient privilege. Miss. Code Ann. § 13-1-21(3) (Rev. 2002). Therefore, even




       13
          The Mississippi Legislature has repealed fifty-two evidentiary statutes since this Court’s
promulgation of the Rules of Evidence. Miss Code Ann. §§ 13-1-3 (repealed 1991), 13-1-7
(repealed 1991), 13-1-9 (repealed 1991), 13-1-15 (repealed 1991), 13-1-17 (repealed 1991), 13-1-79
(repealed 1991), 13-1-83 through 13-1-117 (repealed 1991), 13-1-119 (repealed 1989), 13-1-124
through 13-1-129 (repealed 1991), 13-1-133 through 13-1-147 (repealed 1991), 13-1-153 (repealed
1991), 13-1-201 (repealed 1991), 13-1-226 (repealed 1991), 13-1-228 (repealed 1991), 13-1-228
(repealed 1991), 13-1-230 through 13-1-242 (repealed 1991), and 13-1-309 (repealed 1991).
        In contrast, the Legislature has amended only five evidentiary statutes, all of which are
applicable outside of court proceedings and therefore are not in conflict with the Rules. Miss. Code
Ann. §§ 13-1-21 (amended 1988) (medical privilege), 13-1-77 (amended 1991) (state custodian of
books authorized to certify copies), 13-1-131 (amended 1991) (land-office certificates), 13-1-151
(amended 1991) (reproduction of business records, disposal of originals), and 13-1-261 (amended
1991) (judgment creditor’s right to examination of judgment debtor).
        The only provisions which have been added under Title 13 since the promulgation of the
Rules relate to child witnesses and the medical privilege. Miss. Code Ann. §§ 13-1-401 through 13-
1-415 (1986), 13-1-21.1 (eff. Jan. 1, 2007) and 13-1-22.1 (eff. July 1, 2006). The child witness
provisions were added only six months after the Rules were effective, and Section 13-1-415
specifically recognizes this Court’s plenary power to issues rules of evidence. (“The Mississippi
Supreme Court may, by rule, provide procedures to implement Sections 13-1-401 through 13-1-
415”).
        Finally, the very recent additions to the medical privilege laws evince the Legislature’s intent
to expand the medical privilege and protect Mississippi citizens from any unnecessary intrusion into
their highly private and sensitive health information. Miss. Code Ann. §§ 13-1-21.1 (medical
privilege considered waived by and between defendants in medical malpractice suits involving
multiple defendants) and 13-1-22.1 (Supp. 2006) (certain communications made to certified peer
support member by emergency responder to be privileged; definitions; exception to privilege;
penalties).

                                                  19
if Section 13-1-21 is superceded by the Rules of Evidence for purposes of trial proceedings,

it is still applicable as a basis for civil liability.

¶40.    Finally, the majority’s holding is in conflict with previous opinions. This Court has

continued to recognize and apply Section 13-1-21 after the adoption of M.R.E. 503. In State

v. Baptist Memorial Hospital-Golden Triangle, 726 So. 2d 554, 557 (Miss. 1998), this Court

specifically stated that, “(t)he State of Mississippi recognizes the physician-patient privilege

in two forms,” referring to both Miss. Code Ann. § 13-1-21(1) and Miss. R. Evid. 503. See

also Jones v. State, 858 So. 2d 139, 141 (Miss. 2003) (noting that the privilege is found in

both the statute and the Rules of Evidence); Baptist Mem’l Hospital-Union County v.

Johnson, 754 So. 2d 1165 (Miss. 2000) (applying both to determine whether the privilege

applies in civil cases); Scott ex rel. Scott v. Flynt, 704 So. 2d 998 (Miss. 1996) (same); and

Touchstone v. Touchstone, 682 So. 2d 374 (Miss. 1996) (applying both to determine that

the physician-patient privilege does not apply to social workers).

¶41.    Accordingly, the statute is applicable in the present case, and this Court has no

authority to completely void what is within the Legislature’s power to promulgate.

        (B) The Majority Overrules Nearly 100 Years of Case Law interpreting Miss.
        Code Ann. § 13-1-21 and Its Predecessors.

¶42.    By holding that the statute only covers what a patient communicates to the physician,

the majority adopts an interpretation of the statute which this Court rejected nearly one

hundred years ago.        In Yazoo & M.V.R. v. Messina, this Court held that the word

“communication” included not only oral statements but information obtained by physical

examination as well. 109 Miss. 143, 151-52, 67 So. 963, 966 (1915), rev’d on other grounds



                                                  20
sub nom. Illinois Cent. R.R. v. Messina, 240 U.S. 395, 36 S. Ct. 368, 60 L. Ed. 209 (1916).

“Our statute in protecting the patient makes privileged ‘all communications,’ and we think

it would be absurd to say that what the patient says to the physician is privileged, but what

is communicated to the physician by his expert examination and exploration of his patient's

body is not privileged.” Id. See also New Orleans & N.E.R. v. Shows, 240 Miss. 604, 128
So. 2d 381 (1961) (knowledge of patient’s deafness a “communication”). Additionally,

medical records have long been considered privileged under the statute. In Metropolitan

Life Insurance Company v. McSwain, 149 Miss. 455, 115 So. 555 (1928), this Court held

that hospital records showing the results of medical examinations were covered by the

statutory privilege. This holding was repeated several decades later in Young v. Madison

General Hospital, 337 So. 2d 931, 933-34 (Miss. 1976):

              Even a cursory reading of these sections makes crystal clear the careful
       investigation that must be made and the great caution that must be exercised
       before doctors and hospitals authorize the inspection and release of the medical
       and hospital records of patients. A release of this information to the wrong
       person or wrong organization could cause embarrassment to the patient, and
       could possibly be the subject of a lawsuit for damages. The treating doctor or
       hospital is under a heavy duty and responsibility to thoroughly check the
       credentials of the person or organization requesting access to a patient's
       records and to determine the specific records desired.
       ....
              Medical and hospital records of a patient are of a highly personal nature
       and as the statute says are privileged communications between the patient and
       his doctor or between the patient and the hospital.

¶43.   The itemized statement is a medical record, which according to this Court’s

longstanding case law, is covered by the statutory physician-patient privilege. The majority,

however, cites no case law to support its antiquated interpretation of the statutory privilege

and overrules a century of opinions by this Court.

                                             21
       (C) Only the Patient May Waive the Physician-Patient Privilege.

¶44.   The majority holds that Rule 503 provides the applicable standard for waiver.

However, “Rule 503 . . . is a rule of evidence to be used in a hearing or at trial, and is limited

to that extent.” Lauderdale County Dep’t of Human Servs. v. T.H.G., 614 So. 2d 377, 383

(Miss. 1992). Thus, the Rules of Evidence are not applicable to this case, and the correct

standard for waiver is found in the statute. Section 13-1-21(4) states:

               In any action commenced or claim made after July 1, 1983, against a
       physician, hospital, hospital employee, osteopath, dentist, nurse, pharmacist,
       podiatrist, optometrist or chiropractor for professional services rendered or
       which should have been rendered, the delivery of written notice of such claim
       or the filing of such an action shall constitute a waiver of the medical privilege
       and any medical information relevant to the allegation upon which the cause
       of action or claim is based shall be disclosed upon the request of the defendant,
       or his or her counsel. (Emphasis supplied.)

Kyle made no claim against Urology before Franklin published her medical records,

therefore, she had not waived her medical privilege.

¶45.   Additionally, the Health Insurance Portability and Accountability Act of 1996

("HIPAA") guidelines allow very limited disclosure of medical information for debt

collection purposes. 45 C.F.R. § 164.502(e)(1). Disclosure is restricted to the “minimum

necessary” to collect the debt, and the collection agency must be on notice that it too is

expected to protect the private information.14 Id. The only information a medical provider



       14
         The regulation provides, “(a) covered entity may disclose protected health
information to a business associate and may allow a business associate to create or receive
protected health information on its behalf, if the covered entity obtains satisfactory assurance
that the business associate will appropriately safeguard the information.” 45 C.F.R. §
164.502(e)(1)(i). In addition, “(a) covered entity must document the satisfactory assurances
required by paragraph (e)(1) of this section through a written contract or other written
agreement or arrangement with the business associate that meets the applicable requirements

                                               22
is allowed to disclose to a consumer reporting agency under HIPAA is the debtor’s name,

address, date of birth, social security number, payment history, account number and name

of the provider. Id. § 164.501. While HIPAA does not control, it provides highly persuasive

evidence that a patient does not waive her medical privilege simply by failing to pay a bill.

¶46.   Even if Rule 503 were applicable, Ms. Kyle still has not waived her privilege. The

majority quotes the comment to Subsection (d)(3) for the proposition that “there is no

privilege when a controversy develops between physician and patient, such as in a dispute

over medical fees or medical malpractice.” However, only the patient may waive the

privilege: “The privilege may be claimed by the patient . . . The person who was the

physician or psychotherapist at the time of the communication is presumed to have authority

to claim the privilege but only on behalf of the patient.” M.R.E. 503 (c). (Emphasis

supplied). “The privilege belongs to the patient, and only the patient can waive it.” M.R.E.

503(c) cmt. “[T]he rules only permit the patient to waive the privilege and that to allow the

treating physician to do so would deprive the patient of that very right.” Scott v. Flynt, 704
So. 2d at 1005.

¶47.   Because Ms. Kyle made no claim against Urology before Franklin published her

medical records, she had not waived her medical privilege. Franklin does not argue that Ms.

Kyle disputed the amount of her bill before Franklin filed its complaint. Moreover, Ms. Kyle

asserts in her brief that her attorney had been negotiating with the collection agency and that

she had even signed a contract setting out a payment plan. Therefore, there could not have

been a waiver under Rule 503(d)(3).


of § 164.502(e).” 45 C.F.R. § 164.502(e)(2).

                                              23
¶48.   Even when a patient disputes the reasonableness of the charges, the permitted

disclosure is very limited. In McCay v. Jones, 354 So. 2d 1095, 1102 (Miss. 1978), a

personal injury action in which the charges for medical treatment were at issue, the Court

allowed the physicians to testify only to the reasonableness of the charges and to whether the

treatment was related to the injury at issue. They were not permitted to discuss the nature

of the injury in their in-court testimony. Id.

¶49.   In this case, the nature of Ms. Kyle’s treatment was made a matter of public record.

However, according to the majority, any person who fails to timely pay a medical bill, even

when the patient is making a good faith effort to pay, may have her highly private medical

information disclosed to the public. As Ms. Kyle argued in her brief, “[t]he specific term

‘cystoscopy insertion’, is not generic, such as office visit, hospital visit, etc., and by saying

so is about as disingenuous as using the terms ‘abortion’, ‘penectomy’, ‘mastectomy’, or

‘hysterectomy’.” Indeed, other CPT codes convey extraordinarily private information about

the patient. For example:

       90845                 Psychoanalysis
       59840-59852           Induced abortion
       58260-58294           Vaginal hysterectomy
       54120                 Amputation of penis; partial
       54660                 Insertion of testicular prosthesis
       55870                 Electroejaculation
       55970                 Intrasex surgery; male to female

Current Procedural Terminology: CPT / American Medical Association (American Medical

Association 1998). Under today’s ruling, any person who discloses such highly private

medical information in an attempt to collect an unpaid bill will be immune from liability.




                                                 24
Public policy, as well as our statutes and case law, require that we hold such persons liable

for breach of the physician-patient privilege.

       (D) A Third Party May be Liable for Breach of Confidentiality.

¶50.   Ms. Kyle alleges in her countercomplaint that Franklin also is liable for breach of her

physician-patient privilege for attaching the confidential statement to its complaint. While

Section 13-1-21(3) clearly provides liability for the physician, the statute does not address

whether a physician’s agent may be liable.

¶51.   While a third party may not be liable for breach of the privilege, this Court recently

held that a third party may be liable for breach of physician-patient confidentiality. Robley

v. Blue Cross/Blue Shield of Miss., 935 So. 2d 990 (Miss. 2006). In Robley, the plaintiff

brought an action against her health insurance company for disclosing her confidential

medical information. This Court held that while there was no fiduciary relationship between

the plaintiff and the insurer, it remained a question for the jury whether there was a breach

of confidentiality or negligent infliction of emotional distress. Id. at 997. As to third party

breach of physician-patient confidentiality, Robley set out a two-part test: (1) whether the

disclosure occurred and, if so, (2) whether the disclosure was unnecessary and unreasonable.

Id. at 996.

¶52.   In light of Robley, Ms. Kyle may pursue a claim against Franklin for breach of

physician-patient confidentiality.




                                              25
II. Infliction of Emotional Distress.

¶53.   I disagree with the majority that Ms. Kyle has not made out a prima facie case for

intentional or negligent infliction of emotional distress. First, Franklin’s actions were not

permissible because Ms. Kyle’s medical records are privileged and highly confidential

information. Second, Franklin has not met its burden of demonstrating that no genuine issue

of fact exists regarding malice. Ms. Kyle has alleged that Franklin had in its possession a

non-privileged accounting but later requested privileged medical information to attach to its

“open account” complaint. Ms. Kyle has not been given an opportunity to complete

discovery; and therefore, summary judgment is premature and was properly denied by the

trial court. See Burkhalter & Co. v. Wissner, 602 So. 2d 835, 838 (Miss. 1992) (summary

judgment premature where plaintiff was not given an adequate opportunity to complete

discovery).

III. Invasion of Privacy.

¶54.   While I agree that it was proper to deny summary judgment on the invasion of privacy

claim, by finding that Ms. Kyle has “by the barest thread” met the requirements of M.R.C.P.

56(e), the majority misapplies the Rule. The application of subsection (e) presupposes that

the issue is a question of fact. In the present case, there is no factual dispute in relation to her

invasion of privacy claim. The defendants do not deny that they attached the itemized bill

to their complaint. Indeed, it was filed with the court. Therefore, whether publishing private

medical information “would be highly offensive to the reasonable person,” is a question of

law, and Ms. Kyle is not required to submit other evidence. See United States v. Mendez,

431 F.3d 420, 426 (5th Cir. 2005) (“[O]bjective reasonableness is a question of law”).

                                                26
¶55.   Furthermore, I fail to see what other evidence Ms. Kyle could have submitted.

Perhaps she could have found a “reasonable person” and attached a sworn affidavit from him

or her to the response? Was Ms. Kyle required to use the magic words “invasion of privacy”

in her affidavit? The majority provides no guidance as to what additional information Ms.

Kyle could have provided.

¶56.   Finally, in recognizing the highly sensitive and private nature of confidential medical

information, Ms. Kyle has established a prima facie case for invasion of privacy. As this

Court noted in Robley, “[w]e remain mindful of the absolute sensitivity of confidential

medical information possessed by insurance companies, and the importance of protecting that

information from improper disclosure.” 935 So. 2d at 996 (emphasis supplied). Likewise,

the medical information possessed by this collection agency was of a highly sensitive nature

and therefore any dissemination “must be governed by the strict necessities of the situation.”

Id. (emphasis supplied).

¶57.   For these reasons, I would affirm the county court’s denial of summary judgment and

remand this case in order for Ms. Kyle to proceed with her breach of physician-patient

privilege/confidentiality, infliction of emotional distress, and invasion of privacy claims.

       GRAVES, J., JOINS THIS OPINION.




                                             27